DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1, 2, 10 and 11 have been amended. Claims 3, 5-9 and 12-20 are as previously presented. Claim 4 has been canceled. Claims 1-3 and 5-20 are currently examined.
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by applicant’s amendments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sasahara (US 2002/0012825), and further in view of Martinchek (US 2016/0072145).
As to claim 1, Sasahara discloses a membrane electrode assembly (MEA) (figure 2, the MEA is the anode #34, the electrolyte sheet #32 and the cathode #36, [0037]) comprising: an anode electrode (figure 2 #34, [0037]); a cathode electrode (figure 2 #36, [0037]); and a membrane positioned between the anode electrode and the cathode electrode and configured to form an interface there between (figure 2 #32, [0037]), wherein each of the anode electrode and the cathode electrode comprise a rigid plate formed into a corrugated shape (figure 2, the cathode #32, the anode #34, [0037], [0018] discusses the rigidity of the structure thus each 
Sasahara is silent to wherein the peaks and valleys are smooth. It would have been obvious to one of ordinary skill within the art the time of the effective filling date of the invention to have the peaks and valleys be smooth as a mere aesthetic design choice or a mere change in shape (see MPEP 2144.04 I and 2144.04 IV B) baring any criticality or unexpected results. 
Sasahara discloses wherein the housing is used to direct the flow of the reactants within the prior art ([0012]). However, Sasahara is silent to wherein, the anode electrode, the membrane, and the cathode electrode are configured to be received within a recess formed in an inner surface of a housing. Martinchek discloses a fuel cell stack ([0005]) wherein the fuel cell stack is within a housing ([0006], [0028], figure 9, enclosure). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the housing from Martinchek within Sasahara because the enclosure provides environmental protection ([0028]) and as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I).  
As to claim 2, modified Sasahara discloses wherein, the anode electrode, the membrane, and the cathode electrode are configured to engage with each other in a mating relationship in which peaks and valleys of the anode electrode match with corresponding peaks and valleys of the cathode electrode (figure 2, the cathode #36, the anode #34, and the membrane #32, [0037], Sasahara). 
As to claim 3, modified Sasahara discloses wherein, the alternating peaks and valleys of the corrugated shape correspond to two or more sine waves per inch (figure 2, look at the w, also see [0039], Sasahara). 
As to claim 8, modified Sasahara discloses wherein, the anode electrode comprises a flow channel plate having a flow channel distributed throughout in a serpentine configuration ([0046], [0048] and figures 7, Sasahara).    
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Sasahara as applied to claim 1 above, and further in view of Beckmann (US 2004/0038102).
As to claim 5, modified Sasahara is silent to further comprising a pair of gas diffusion layers, wherein the anode electrode, the cathode electrode, and the membrane are positioned between the gas diffusion layers. Beckmann discloses a MEA used within an electrochemical cell ([0015]) which is a fuel cell ([0035]-[0042]) wherein the electrode construction is a gas diffusion layer and a catalyst layer for the anode and the cathode ([0021] and [0027]) and is applied to the separator ([0027]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the electrode structure from Beckmann within modified Sasahara because it is possible for this electrode to be applied to the membrane in the area of the distributor region of the separator plate and thus yields a larger active catalytic region ([0027], Beckmann) and as a mere combining prior art elements according to known methods to yield predictable results (see MPEP 2143).   
As to claim 9, modified Sasahara is silent to wherein, the anode electrode and the cathode electrode each comprises a corresponding a current collector configured for providing electrical current to an electrical load. Beckmann discloses a MEA used within an . 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over modified Sasahara as applied to claim 1 above, and further in view of Song (US 2018/0342756).
As to claim 6, modified Sasahara discloses wherein, the electrolyte sheet is a polymer electrolyte that serves as a proton exchange membrane such as Nafion from Dupont (which is a fluorinated polymer). Sasahara is silent to wherein, the membrane comprises electro-spun nanofibers. Song discloses a membrane comprising an electro-spun nanofiber (figure 2, [0051], [0057]-[0060] and [0049]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the membrane comprises electro-spun nanofibers from Song within modified Sasahara because the membrane has excellent piezoelectric properties and excellent elastic resilience ([0051], Song). 
As to claim 7, modified Sasahara discloses wherein, the electro-spun nanofibers of the membrane have a catalyst loaded thereon (figure 2 #37, [0037] and [0039]; Sasahara). 
Claims 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasahara (US 2002/0012825), and further in view of Martinchek (US 2016/0072145) and Yamamoto (US 2008/0063915). 
As to claim 10, Sasahara discloses an electrochemical reaction cell ([0014], fuel cell) comprising: an anode electrode (figure 2 #34, [0037]) and a cathode electrode (figure 2 #36, [0037]) each having a corrugated shape (figure 2, [0037]) and configured to supply electric current to an external circuit during operation of the electrochemical reaction cell ([0003], [0014], fuel cells generate electricity through electrochemical reactions and [0003] discusses fuel cells used as a power source), wherein each of the anode electrode and the cathode electrode comprise a rigid plate formed into a corrugated shape (figure 2, the cathode #32, the anode #34, [0037], [0018] discusses the rigidity of the structure thus each would be rigid, also see [0017] and the materials throughout), the corrugated shape comprising alternating peaks and valleys (figure 2); and an electrolyte (figure 2 #32, [0037]) in contact with the anode electrode and the cathode electrode (figure 2 #32, [0037]).  
Sasahara is silent to wherein the peaks and valleys are smooth. It would have been obvious to one of ordinary skill within the art the time of the effective filling date of the invention to have the peaks and valleys be smooth as a mere aesthetic design choice or a mere change in shape (see MPEP 2144.04 I and 2144.04 IV B) baring any criticality or unexpected results. 
Sasahara is silent to wherein, a housing having a recess formed in an inner surface thereof, the recess receiving the anode electrode and the cathode electrode therein and the electrolyte being a fluid and contained within the housing. 
Sasahara discloses wherein the housing is used to direct the flow of the reactants within the prior art ([0012]). Martinchek discloses a fuel cell stack ([0005]) wherein the fuel cell stack is within a housing ([0006], [0028], figure 9, enclosure). It would have been obvious to one of 
Yamamoto discloses a fuel cell within a vehicle ([0008]-[0012]) wherein a membrane made with a microporous membrane and filled with a liquid electrolyte or polymer electrolyte can be used ([0059]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the microporous membrane filled with liquid electrolyte from Yamamoto within Sasahara as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143).  
As to claim 11, modified Sasahara discloses wherein the peaks and valleys of the anode electrode match with corresponding peaks and valleys of the cathode electrode in a mating relationship (figure 2, the cathode #32, the anode #34, and the membrane #32, [0037]; Sasahara). 
As to claim 12, modified Sasahara discloses wherein, the alternating peaks and valleys of the corrugated shape correspond to two or more sine waves per inch (figure 2, look at the w, also see [0039]; Sasahara). 
As to claim 13, modified Sasahara discloses wherein, the housing comprises two mating endplates assembled together (figure 9, [0028], Martinchek; the top and bottom are the two end plates they are at the end thus end plates). 
As to claim 14, modified Sasahara discloses wherein, each of the endplates has a recess therein and includes a plurality of recess walls defining an area of the recess, the recess walls 
As to claim 15, modified Sasahara discloses further comprising a membrane positioned between the anode electrode and the cathode electrode and configured to form an interface there between (figure 2 #32, [0037]; Sasahara). 
As to claim 19, modified Sasahara discloses wherein, the anode electrode comprises a flow channel plate having a flow channel distributed throughout in a serpentine configuration ([0046], [0048] and figures 7; Sasahara). 
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Sasahara as applied to claims 10 and 15 above, and further in view of Beckmann (US 2004/0038102).
As to claim 16, modified Sasahara is silent to wherein, further comprising a pair of gas diffusion layers, wherein the anode electrode, the cathode electrode, and the membrane are positioned between the gas diffusion layers. Beckmann discloses a MEA used within an electrochemical cell ([0015]) which is a fuel cell ([0035]-[0042]) wherein the electrode construction is a gas diffusion layer and a catalyst layer for the anode and the cathode ([0021] and [0027]) and is applied to the separator ([0027]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the electrode structure from Beckmann within modified Sasahara because it is possible for this electrode to be applied to the membrane in the area of the distributor region of the separator 
As to claim 20, modified Sasahara is silent to wherein, the anode electrode and the cathode electrode each comprises a corresponding a current collector configured for providing electrical current generated in the reaction cell to an electrical load. Beckmann discloses a MEA used within an electrochemical cell ([0015]) which is a fuel cell ([0035]-[0042]) with current collectors plates (figure 1 #9, [0068]) are used for current pickup ([0042]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the current collecting plates from Beckmann within modified Sasahara as a mere combing prior art elements according to known methods to yield predictable results i.e. collecting the current produced within the fuel cell (see MPEP 2143). 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over modified Sasahara as applied to claims above, and further in view of Song (US 2018/0342756). 
As to claim 17, modified Sasahara is silent to wherein, the membrane comprises electro-spun nanofibers. Song discloses a membrane comprising an electro-spun nanofiber (figure 2, [0051], [0057]-[0060] and [0049]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the membrane comprises electro-spun nanofibers from Song within modified Sasahara because the membrane has excellent piezoelectric properties and excellent elastic resilience ([0051], Song). 
As to claim 18, modified Sasahara discloses wherein, the electro-spun nanofibers of the membrane have a catalyst loaded thereon (figure 2 #37, [0037] and [0039]; Sasahara).  
Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive.
The applicants arguments based on Song have been considered persuasive and thus Song has been removed as a primary reference. 
The applicants argument in regard to the difference between the corrugated shape having smooth peaks and valleys whereas the prior art having a corrugated shape does not have smooth peaks and valleys is not found persuasive. The examiner has cited MPEP 2144.04 I (aesthetic design choice) and MPEP 2144.04 IV B (change in shape). MPEP 2144.04 I states: …The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. Given that the only difference is the smoothness of the peaks and valleys there does not appear to be a difference in mechanical function. MPEP 2144.04 IV B states: The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Thus, as there is no evidence between the smoothness of the peaks and valleys changing the function of the membrane electrode assembly the examiner maintains the rejection. 
The applicant argues the instant claimed limitation, wherein the anode, the membrane, and the cathode electrode are configured to be received within a recess in an inner surface of a housing. However, Sasahara discloses that housing are used to direct the flow of the reactants, 
The applicant references the criticality of the instant claimed invention and cites instant paragraph [0022]. However, the applicant has not compared this to the closest prior art or record or referenced any data. The examiner would recommend MPEP 716.02 for the requirements to be awarded criticality and unexpected results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR0309071A1 and DE102009003074A1, both are fuel cell, as a translation is not provided the examiner is referencing there importance based on the figures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724